In this action of tort for the alienation of affections of his wife and loss of consortium, the plaintiff had a verdict. The sole question arises out of the defendant’s exception to the denial of his motion for a directed verdict. After the bill of exceptions had been allowed the judge allowed the plaintiff’s motion to amend the bill by adding a sentence. Because it was his bill and he did not consent to the amendment, the defendant contends that the sentence added by the amendment is no part of the bill. See Ray, petitioner, 314 Mass. 195, 198. The correctness of this contention need not concern us; for viewing the evidence in the bill of exceptions, apart from the purported amendment, we are of opinion that it was sufficient to require the submission of the ease to the jury. The ease falls within the authority of such decisions as Gahagan v. Church, 239 Mass. 558, Bradstreet v. Wallace, 254 Mass. 509, Georgacopoulos v. Katralis, 318 Mass. 34, and Pataskas v. Judeikis, 327 Mass. 258, rather than Nigrosh v. Daniels, 349 Mass. 777, cited by the defendant.

Exceptions overruled.